PER CURIAM.
The sole point raised on appeal has been considered and determined to be without merit, and the judgment is affirmed. We remand to the trial court however for correction of the sentence. The three-year sentence entered upon conviction of appellant for two separate crimes, i. e., breaking and entering with intent to commit grand larceny and grand larceny, must be apportioned between the charges. Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975), see also Darden v. State, 330 So.2d 750 (Fla.2d DCA 1976).
McNULTY, C. J., and BOARDMAN and SCHEB, JJ., concur.